Exhibit 10.1

CONSENT UNDER AND SIXTH AMENDMENT TO AMENDED AND RESTATED

PLAIN ENGLISH GROWTH CAPITAL LOAN AND SECURITY AGREEMENT

This Consent Under and Sixth Amendment to Amended and Restated Plain English
Growth Capital Loan and Security Agreement (this “Amendment”) is made and
entered into as of May 13, 2015, by and between AGRI-ENERGY, LLC, a Minnesota
limited liability company (“Agri-Energy” or “You”), GEVO, INC., a Delaware
corporation (“Gevo”), and TRIPLEPOINT CAPITAL LLC, a Delaware limited liability
company (“TriplePoint” or “Us”; together with Agri-Energy, collectively, the
“Parties”).

RECITALS

A. Agri-Energy and TriplePoint have entered into that certain Amended and
Restated Plain English Growth Capital Loan and Security Agreement dated as of
October 20, 2011, as amended by that certain First Amendment to Amended and
Restated Plain English Growth Capital Loan and Security Agreement and
Forbearance Agreement dated as of June 29, 2012, that certain Second Amendment
to Amended and Restated Plain English Growth Capital Loan and Security Agreement
dated as of December 11, 2013, that certain Consent Under and Third Amendment to
Amended and Restated Plain English Growth Capital Loan and Security Agreement
and Omnibus Amendment to Loan Documents dated as of May 9, 2014, that certain
Fourth Amendment to Amended and Restated Plain English Growth Capital Loan and
Security Agreement dated as of July 31, 2014, and that certain Consent Under and
Fifth Amendment to Amended and Restated Plain English Growth Capital Loan and
Security Agreement dated as of January 28, 2015 (including all annexes, exhibits
and schedules thereto, and as the same may be further amended, restated,
supplemented or otherwise modified from time to time, collectively, the “Loan
Agreement”), pursuant to which TriplePoint has provided loans and other
financial accommodations to or for the benefit of Agri-Energy upon the terms and
conditions contained therein. Unless otherwise defined herein, capitalized terms
or matters of construction defined or established in the Loan Agreement shall be
applied herein as defined or established therein.

B. Agri-Energy has requested that TriplePoint amend the Loan Agreement to
provide for (a) the issuance of the 2015 Additional Warrants (as defined below)
by Gevo and (b) in order to induce certain holders of warrants issued by Gevo
(which may include, without limitation, the 2013 Warrants, 2014 Warrants, 2015
Warrants, and/or any other warrants issued by Gevo from time to time), to
exercise their rights under the warrants, the payment of inducement fees from
time to time in the form of cash payments by Gevo to holders of warrants issued
by Gevo (which may include, without limitation, the 2013 Warrants, 2014
Warrants, 2015 Warrants, and/or any other warrants issued by Gevo from time to
time) and TriplePoint is willing to do so subject to the terms and conditions of
this Amendment.

NOW, THEREFORE, in consideration of the premises and of the covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

AGREEMENT

1. Ratification and Incorporation of Loan Agreement and Other Loan Documents;
Additional Acknowledgements. Except as expressly modified under this



--------------------------------------------------------------------------------

Amendment, (a) Agri-Energy hereby acknowledges, confirms and ratifies all of the
terms and conditions set forth in, and all of its respective obligations under,
the Loan Agreement and the other Loan Documents and (b) all of the terms and
conditions set forth in the Loan Agreement and the other Loan Documents are
incorporated herein by this reference as if set forth in full herein.
Agri-Energy represents that as of the date hereof, it has no offset, defense,
counterclaim, dispute or disagreement of any kind or nature whatsoever with
respect to the amount of the Secured Obligations. Agri-Energy hereby reaffirms
the granting of all Liens previously granted pursuant to the Loan Documents to
secure all Advances.

2. Consent to Issuance of the 2015 Additional Warrants; Equity Issuance; Waiver
of Notice. Notwithstanding any term or provision in the Loan Agreement, the
Plain English Security Agreement dated as of September 22, 2010, by and between
Gevo and TriplePoint (as amended, restated, replaced, extended, refinanced or
otherwise modified from time to time, the “Security Agreement”), any Warrant
Agreement, or any other Loan Document to the contrary, TriplePoint (a) confirms
that it has received notice that Gevo intends to conduct (i) an offering of its
common stock, par value $0.01 per share, in a firm commitment underwritten
public offering and (ii) offerings of the 2015 Additional Warrants entitling the
holders thereof to purchase shares of Gevo’s common stock (collectively, the
“Equity Offerings”), pursuant to an effective Registration Statement on Form S-3
(Registration No. 333-187893) (the “Registration Statement”), (b) acknowledges
receipt of notice of the Registration Statement and the Equity Offerings to the
extent such notice is required pursuant to any Warrant, including Section 8
thereof, (c) waives any notice or other provision of any Warrant, including
Section 8 thereof, which may be breached or any other default which may occur as
a result of the above, and (d) consents, effective upon the Sixth Amendment
Closing Date (as defined below), to the offering and issuance of the 2015
Additional Warrants, the execution and delivery of the 2015 Additional Warrant
Agreement (as defined below), and the incurrence of the Indebtedness under the
2015 Additional Warrants so long as (i) the initial issuance of the 2015
Additional Warrants shall have been consummated on or before June 1, 2015 and
(ii) such 2015 Additional Warrants are on terms and conditions consistent in all
material respects with the respective terms and conditions specified on Annex A
attached hereto or as modified so long as such modifications are not adverse in
any respect to TriplePoint.

3. Consent to Cash Payment under the 2013 Warrants, 2014 Warrants, 2015
Warrants, 2015 Additional Warrants, and other Warrants. Notwithstanding any term
or provision in the Loan Agreement, the Security Agreement, any Warrant
Agreement, or any other Loan Document to the contrary, TriplePoint hereby
consents, effective as May 7, 2015, to the payment of Inducement Cash Fees (as
defined below) by Gevo from time to time, the cash payment obligations incurred
by Gevo by agreeing to make such cash Inducement Cash Fees (which shall be
limited to the obligation to make such Inducement Cash Fees), and the offer by
Gevo to make such Inducement Cash Fees to the holders of warrants issued by the
Gevo from time to time (which may include, without limitation, the 2013
Warrants, 2014 Warrants, 2015 Warrants, and/or any other warrants issued by Gevo
from time to time), provided that (x) such Inducement Cash Fees are paid solely
out of the proceeds received by Gevo in connection with the exercise of such
warrants at their applicable stated exercise prices and (y) such warrants are
permitted to be issued under the Loan Agreement and other Loan Documents.

 

2



--------------------------------------------------------------------------------

4. Amendments to Loan Agreement. Agri-Energy and TriplePoint hereby agree,
effective upon and subject to the satisfaction of each of the conditions to
effectiveness set forth in Section 6 below and the occurrence of the 2015
Additional Issuance Closing Date so long as such date shall occur on or before
June 1, 2015, as follows:

(a) The subsection titled “Dividends and Distributions” contained in Section 12
of the Loan Agreement is hereby amended and restated in its entirety as follows:

Dividends and Distributions. You will not, without Our prior written consent,
declare or pay any Cash dividend or make a Cash distribution on, or repurchase
or redeem, any class of Your Stock; except, that at any time: (a) You or any of
Your Subsidiaries may, or may make distributions so that You may, pay the
purchase price necessary to consummate the Agri-Energy Acquisitions in
accordance with the agreements evidencing the Agri-Energy Acquisitions,
including (i) any working capital adjustments, or (ii) any payment required to
be made after the Closing Date, as set forth in the Acquisition Agreement and
You agree to use the proceeds of such dividends or distributions solely for such
purpose; (b)(i) You or Your Subsidiaries may, and may make distributions to
Parents for the purpose of allowing Parents to make distributions to Your
current or former employees, officers, or directors (or any spouses, ex-spouses,
or estates of any of the foregoing) on account of redemptions or repurchases of
Stock of You or any of the Parents held by such Persons, pursuant to employee
repurchase plans upon an employee’s death or termination of employment and
(ii) so long as no Event of Default shall have occurred and be continuing or
would immediately result therefrom, You or Your Subsidiaries may, and may make
distributions to Parents for the sole purpose of allowing Parents to, and
Parents shall use the proceeds thereof solely to, make distributions to current
or former employees, officers, or directors (or any spouses, ex-spouses, or
estates of any of the foregoing) of You, solely in the form of forgiveness of
Indebtedness of such Persons owing to You or any of the Parents on account of
redemptions or repurchases of the Stock of You or any of the Parents held by
such Persons up to an aggregate amount of $100,000 in any given calendar year;
(c) You and Your Subsidiaries may make distributions to any of the Parents for
the sole purpose of allowing such Parent to (i) pay federal, state and local
income taxes and franchise taxes solely arising out of the consolidated
operations of You and Your Subsidiaries, after taking into account all available
credits and deductions (provided that neither You nor any of Your Subsidiaries
shall make any distribution to any of the Parents in any amount greater than the
share of such taxes arising out of Your consolidated net income), and (ii) pay
other reasonable administrative and maintenance costs and expenses arising
solely out of the consolidated operations (including maintenance of existence)
of Parents, You and Your Subsidiaries and reasonable out of pocket costs and
expenses (including, without limitation, the allocable portion of such Parent’s
compensation costs for employees of such Parent during the actual time spent by
such employees providing services to You); (d) You and Your Subsidiaries may
make dividends or distributions, directly or indirectly, to any Parent for the
purpose of allowing Gevo, Inc. to purchase or pay Cash in lieu of fractional
shares of common Stock

 

3



--------------------------------------------------------------------------------

arising out of the conversion of convertible securities (including the
Convertible Notes (or any Refinancing Indebtedness in respect thereof) or
Permitted Conversions) or the exercise of any 2013 Warrant, 2014 Warrant, 2015
Warrant, 2015 Additional Warrant, or any other warrants; and (e) You and Your
Subsidiaries may make dividends or distributions, directly or indirectly, to any
Parent for the purpose of allowing Gevo, Inc. to (i) pay (y) regularly scheduled
interest when due and owing on the Convertible Note Indebtedness (or any
Refinancing Indebtedness in respect thereof), and/or (z) accrued interest that
is due and payable in connection with any Permitted Exchange, in each case,
together with fees, costs and expenses from time to time due in connection with
the Convertible Note Indebtedness (or any Refinancing Indebtedness or Permitted
Exchange in respect thereof), (ii) make Permitted Conversions, (iii) make
Permitted Exchanges, and (iv) make payments to the indenture trustee in respect
of the Convertible Note Indebtedness (or any Refinancing Indebtedness in respect
thereof) of reasonable and customary compensation for its services as the
indenture trustee and to reimburse it for reasonable fees, costs and expenses
incurred by it and disbursements and advances made by it in such capacity;
provided, however, that at any time on or after the date that the Retrofit is
completed, and You are producing commercial scale isobutanol and so long as
(y) Opco’s Net Worth is greater than or equal to $10,000,000 and (z) no Event of
Default has occurred and is continuing, You may declare or pay any dividend or
make a distribution on, or repurchase or redeem, any class of Your Stock without
limitation.

(b) The subsection titled “Convertible Notes, 2013 Warrants, 2014 Warrants, and
2015 Warrants” contained in Section 14 of the Loan Agreement is hereby amended
and restated in its entirety as follows:

Convertible Notes, 2013 Warrants, 2014 Warrants, 2015 Warrants, and 2015
Additional Warrants. The making of any cash payment by Gevo, Inc. of the
Convertible Note Indebtedness (or any Refinancing Indebtedness in respect
thereof) or on account of any Indebtedness with respect to the 2013 Warrants,
2014 Warrants, 2015 Warrants, or 2015 Additional Warrants, other than
(a) regularly scheduled interest payments, together with any fees, costs and
expenses from time to time owing on the 2012 Convertible Notes or the 2013
Convertible Notes (or any Refinancing Indebtedness in respect thereof),
(b) Permitted Conversions, (c) payments to the indenture trustee with respect to
the Convertible Note Indebtedness (or any Refinancing Indebtedness in respect
thereof) of reasonable and customary compensation for its services as the
indenture trustee and the reimbursement of reasonable fees, costs, and expenses
incurred by it and disbursements and advances made by it in such capacity,
(d) payments of the Convertible Note Indebtedness with proceeds of any
Refinancing Indebtedness, (e) Permitted Exchanges and payments in connection
therewith to the extent not prohibited by the definition of Permitted Exchange,
(f) the making of cash payments in lieu of issuing fractional shares in
connection with any issuance of Stock resulting from the exercise of the 2013
Warrants (as in effect as of their respective issuance dates), the 2014 Warrants
(as in effect as of their respective

 

4



--------------------------------------------------------------------------------

issuance dates), the 2015 Warrants (as in effect as of their respective issuance
dates), or the 2015 Additional Warrants (as in effect as of their respective
issuance dates), and (g) the cash payment of Inducement Cash Fees.

(c) The subsection titled “Additional Notices” appearing at the end of
Section 18 of the Loan Agreement is hereby amended and restated in its entirety
as follows:

Additional Notices. Promptly and in any event within three (3) Business Days
after the receipt by You or Gevo, Inc. of any notice from any holder of any 2013
Warrant, 2014 Warrant, 2015 Warrant, or 2015 Additional Warrant that such holder
is exercising its right to require Gevo, Inc. or any successor entity to
purchase such 2013 Warrant, 2014 Warrant, 2015 Warrant, or 2015 Additional
Warrant pursuant to its terms.

(d) Section 21 of the Loan Agreement is hereby amended by adding the following
definitions in the appropriate alphabetical order:

“2015 Additional Issuance Closing Date” means the first date on which a 2015
Additional Warrant is issued.

“2015 Additional Warrants” means the Warrants issued by Gevo, Inc. from time to
time pursuant to the 2015 Common Stock Unit Series C Warrant Agreement by and
between Gevo, Inc. and American Stock Transfer & Trust Company, LLC as amended,
restated, replaced, extended, refinanced or otherwise modified from time to
time.

“2015 Additional Warrant Agreement” means the 2015 Common Stock Unit Series C
Warrant Agreement by and between Gevo, Inc. and American Stock Transfer & Trust
Company, LLC as amended, restated, replaced, extended, refinanced or otherwise
modified from time to time.

“Inducement Cash Fee” means the payment of certain inducement fees in the form
of cash payments by Gevo, Inc. to holders of the 2013 Warrants, 2014 Warrants,
2015 Warrants, 2015 Additional Warrants, and/or other warrants from time to time
issued by Gevo, Inc., to induce such holders to exercise their rights under such
warrants, provided that (x) such fees are paid solely out of the proceeds
received by Gevo, Inc. in connection with the exercise of such warrants at their
applicable stated exercise prices and (y) the payment of such fees is permitted
pursuant to Section 3 of the Sixth Amendment.

“Sixth Amendment” means that certain Consent Under and Sixth Amendment to
Amended and Restated Plain English Growth Capital Loan and Security Agreement
dated as of May 13, 2015, by and among You, Gevo, Inc. and Us.

“Sixth Amendment Closing Date” means the date on which all of the conditions set
forth in Section 6 of the Sixth Amendment have been satisfied.

 

5



--------------------------------------------------------------------------------

(e) Schedule 9 to Loan Agreement. Schedule 9 to the Loan Agreement is hereby
amended and restated by new Schedule 9 attached as Annex B hereto.

5. Representations and Warranties. Agri-Energy hereby represents and warrants to
TriplePoint that each of the representations and warranties contained in
Section 11 of the Loan Agreement are true and correct in all material respects
as of the date hereof, except such representations and warranties that relate
expressly to an earlier date, in which case they are true and correct in all
material respects as of such earlier date, in each case, after giving effect to
this Amendment.

6. Conditions to Effectiveness. The effectiveness of this Amendment is subject
to satisfaction of each of the following conditions:

(a) receipt by TriplePoint of this Amendment as executed by Agri-Energy, Gevo
and TriplePoint;

(b) receipt by TriplePoint of the Reaffirmation and Consent of Guarantor as
executed by Gevo in form and substance acceptable to TriplePoint;

(c) receipt by TriplePoint of the Seventh Amendment to Plain English Security
Agreement duly executed by Gevo and TriplePoint;

(d) receipt by TriplePoint of the officer’s certificate signed by Agri-Energy’s
chief financial officer, together with copies of resolutions of the Board of
Governors of Agri-Energy or other authorizing documents, in form and substance
reasonably satisfactory to TriplePoint and its counsel, authorizing the
execution and delivery of this Amendment and any related agreements;

(e) receipt by TriplePoint of the officer’s certificate signed by Gevo’s chief
financial officer, together with copies of resolutions of the board of directors
of Gevo or other authorizing documents, in form and substance reasonably
satisfactory to TriplePoint and its counsel, authorizing the execution and
delivery of the documents referenced in clauses (b) and (c) of this Section 6
and any related agreements; and

(f) the absence of any Defaults or Events of Default as of the date hereof.

7. Entire Agreement. This Amendment, together with the Loan Agreement and the
other Loan Documents, is the entire agreement between the parties hereto with
respect to the subject matter hereof. This Amendment supersedes all prior and
contemporaneous oral and written agreements and discussions with respect to the
subject matter hereof.

8. Recitals. The recitals to this Amendment shall constitute a part of the
agreement of the parties hereto.

9. Applicable Law. This Amendment has been made, executed and delivered in the
State of California and will be governed and construed for all purposes in
accordance with the laws of the State of California, excluding conflict of laws
principles that would cause the application of laws of any other jurisdiction.

 

6



--------------------------------------------------------------------------------

10. Consent To Jurisdiction And Venue. All judicial proceedings arising in or
under or related to this Amendment may be brought in any state or federal court
of competent jurisdiction located in the State of California. By execution and
delivery of this Amendment, each Party hereto generally and unconditionally:
(a) consents to personal jurisdiction in San Mateo County, State of California;
(b) waives any objection as to jurisdiction or venue in San Mateo County, State
of California; (c) agrees not to assert any defense based on lack of
jurisdiction or venue in the aforesaid courts; and (d) irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Amendment.

11. Mutual Waiver Of Jury Trial; Judicial Reference. Because disputes arising in
connection with complex financial transactions are most quickly and economically
resolved by an experienced and expert person and the Parties wish applicable
state and federal laws to apply (rather than arbitration rules), the Parties
desire that their disputes be resolved by a judge applying such applicable laws.
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES SPECIFICALLY
WAIVES ANY RIGHT THEY MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM,
CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM (COLLECTIVELY,
“CLAIMS”) ASSERTED BY YOU AGAINST US OR OUR ASSIGNEE OR BY US OR OUR ASSIGNEE
AGAINST YOU IN THE EVENT THAT THE FOREGOING JURY TRIAL WAIVER IS NOT
ENFORCEABLE, ALL CLAIMS, INCLUDING ANY AND ALL QUESTIONS OF LAW OR FACT RELATING
THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY PARTY, BE DETERMINED BY JUDICIAL
REFERENCE PURSUANT TO THE CALIFORNIA CODE OF CIVIL PROCEDURE. THE PARTIES SHALL
SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL BE A RETIRED STATE OR FEDERAL JUDGE.
IN THE EVENT THAT THE PARTIES CANNOT AGREE UPON A REFEREE, THE REFEREE SHALL BE
APPOINTED BY THE COURT. THE REFEREE SHALL REPORT A STATEMENT OF DECISION TO THE
COURT. NOTHING IN THIS SECTION SHALL LIMIT THE RIGHT OF ANY PARTY AT ANY TIME TO
EXERCISE LAWFUL SELF-HELP REMEDIES, FORECLOSE AGAINST COLLATERAL OR OBTAIN
PROVISIONAL REMEDIES. THE PARTIES SHALL BEAR THE FEES AND EXPENSES OF THE
REFEREE EQUALLY UNLESS THE REFEREE ORDERS OTHERWISE. THE REFEREE SHALL ALSO
DETERMINE ALL ISSUES RELATING TO THE APPLICABILITY, INTERPRETATION AND
ENFORCEABILITY OF THIS SECTION. THE PARTIES ACKNOWLEDGE THAT THE CLAIMS WILL NOT
BE ADJUDICATED BY A JURY. THIS WAIVER EXTENDS TO ALL SUCH CLAIMS, INCLUDING
CLAIMS THAT INVOLVE PERSONS OTHER THAN YOU AND US; CLAIMS THAT ARISE OUT OF OR
ARE IN ANY WAY CONNECTED TO THE RELATIONSHIP BETWEEN YOU AND US; AND ANY CLAIMS
FOR DAMAGES, BREACH OF CONTRACT, SPECIFIC PERFORMANCE OR ANY EQUITABLE OR LEGAL
RELIEF OF ANY KIND, ARISING OUT OF THIS AGREEMENT.

12. Signatures. This Amendment may be executed in any number of counterparts,
each of which will be deemed an original, but all such counterparts together
constitute one and the same instrument. This Amendment may be executed and
delivered by

 

7



--------------------------------------------------------------------------------

facsimile or transmitted electronically in either Tagged Image Format Files
(“TIFF”) or Portable Document Format (“PDF”) and, upon such delivery, the
facsimile, TIFF or PDF signature, as applicable, will be deemed to have the same
effect as if the original signature had been delivered to the other party.

13. Costs and Expenses. Agri-Energy reaffirms its obligations to pay, in
accordance with the terms of Section 20 of the Loan Agreement, all reasonable
costs and expenses of TriplePoint in connection with the preparation,
negotiation, execution and delivery of this Amendment and all other Loan
Documents entered into in connection herewith.

14. Effect. Upon the effectiveness of this Amendment, from and after the date
hereof, each reference in the Loan Agreement to “this Agreement,” “hereunder,”
“hereof,” or words of like import shall mean and be a reference to the Loan
Agreement as amended hereby and each reference in the other Loan Documents to
the Loan Agreement, “thereunder,” “thereof,” or words of like import shall mean
and be a reference to the Loan Agreement as amended hereby.

15. Conflict of Terms. In the event of any inconsistency between the provisions
of this Amendment and any provision of the Loan Agreement, the terms and
provisions of this Amendment shall govern and control.

16. Release. In consideration of the benefits provided to each of Agri-Energy
and Gevo under this Amendment, each of Agri-Energy and Gevo hereby agrees as
follows:

(a) Agri-Energy and Gevo, for themselves and on behalf of their respective
successors and assigns, do hereby release, acquit and forever discharge
TriplePoint, and the past or present officers, directors, attorneys, affiliates,
employees and agents of TriplePoint, and each of their respective successors and
assigns, from any and all claims, demands, obligations, liabilities, causes of
action, offsets, damages, costs or expenses, of every type, kind or nature,
whether known or unknown, suspected or unsuspected, liquidated or unliquidated,
including any claims that Agri-Energy, Gevo and their respective successors,
counsel and advisors may in the future discover they would have now had if they
had known facts not now known to them, whether founded in contract, in tort or
pursuant to any other theory of liability, that Agri- Energy or Gevo now has or
may acquire against any one or more of them, arising out of events or
transactions which occurred on or before the date hereof (each a “Released
Claim” and collectively, the “Released Claims”), including without limitation,
those Released Claims arising out of or connected with the transactions arising
under or related to any of the Loan Documents.

(b) Each individual signing this Amendment on behalf of Agri-Energy and Gevo
acknowledges that he or she has read each of the provisions of this section, and
has had the opportunity to review the legal consequences of this section with an
attorney. Agri-Energy and Gevo acknowledge and agree that they are aware of,
familiar with, understand, and expressly waive the provisions of Section 1542 of
the California Civil Code, and any other similar statute, code, law or
regulation to the fullest extent it may waive such rights and benefits.
Section 1542 provides:

 

8



--------------------------------------------------------------------------------

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

(c) The provisions, waivers and releases set forth in this Section are binding
upon Agri- Energy, Gevo and their respective assigns and successors in interest.
The provisions, waivers and releases of this Section shall inure to the benefit
of TriplePoint and its agents, employees, officers, directors, assigns and
successors in interest. Agri-Energy and Gevo warrant and represent that they are
the sole and lawful owner of all right, title and interest in and to all of the
claims released hereby and they have not heretofore voluntarily, by operation of
law or otherwise, assigned or transferred or purported to assign or transfer to
any person any such claim or any portion thereof. Each of Agri-Energy and Gevo
shall indemnify and hold harmless TriplePoint from and against any claim,
demand, damage, debt and liability (including payment of attorneys’ fees and
costs actually incurred whether or not litigation is commenced) based on or
arising out of any such assignment or transfer. The provisions of this section
shall survive the date hereof. Nothing herein is or should be construed to be a
release of claims against Agri-Energy or Gevo or a satisfaction of any
indebtedness.

[SIGNATURE PAGE FOLLOWS]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered as of the date first above written.

 

AGRI-ENERGY, LLC By:

/s/ Mike Willis

Name:  

Mike Willis

Title:

Chief Financial Officer

GEVO, INC. By:

/s/ Mike Willis

Name:

Mike Willis

Title:

Chief Financial Officer

TRIPLEPOINT CAPITAL LLC By:

/s/ Sajal Srivastava

Name:

Sajal Srivastava

Title:

President